Matter of Grace v Russo (2019 NY Slip Op 02522)





Matter of Grace v Russo


2019 NY Slip Op 02522


Decided on April 3, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2018-05666
 (Docket No. F-10296-09/17K)

[*1]In the Matter of Elizabeth Grace, respondent,
vFlash Russo, appellant.


Hani M. Moskowitz, Garden City, NY, for appellant.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Eileen C. Daly-Sapraicone, J.), dated March 21, 2018. The order granted the mother's motion for an award of counsel fees to the extent of awarding her the sum of $7,169.28.
ORDERED that the order is affirmed, without costs or disbursements.
Inasmuch as the father was found to be in willful violation of an order of support, the Family Court was required by Family Court Act § 438(b) to award the mother counsel fees (see Matter of Brady v White, 168 AD3d 723; Matter of Torres v Moran, 143 AD3d 730). Under the circumstances, the court's counsel fee award in the sum of $7,169.28 was reasonable (see Matter of Root v Root, 161 AD3d 1169, 1170; Matter of Villanti v Grucci, 111 AD3d 842).
The father's remaining contention is not properly before us on this appeal from the order granting the mother's motion for counsel fees.
LEVENTHAL, J.P., COHEN, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court